Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Attorney Monica Kitts on June 17, 2022.
In the claims: 
Claim 1:  in claim 1, before “R5 represents” INSERT: - - and- - . 
Claim 4:  in claim 4, DELETE: “or its”. 
Cancel claims 16-24.


DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/Amendment after Non-Final Rejection, filed March 23, 2022. In view of examiner amendment above,  claims 1--15 are pending. Claims 16-24 are cancelled.
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims  1-9, and 11-12 under  35 U.S.C. § 112 second paragraph is withdrawn per claim amendments to delete terms "preferably " and  "such as" . 

2.The rejection of claims 1-9, 11, 12 under  35 U.S.C. § 103 over WO 2004/087630, 14 October 2004 by Luu   and further in view of Greene, PROTECTIVE GROUPS in ORGANIC SYNTHESIS. New York: Wiley-Interscience, 1999, and 3rd Ed. pp.350-358 and Shirini, Arkivoc, 2007, 34-39 is withdrawn per claim amendments to specify the compounds I-III and per arguments submitted by Applicants. 
 Applicant's arguments that  “Example 21 discloses that compound 11-2 was hydrolyzed, thereby obtaining compound I with a
purity of 99.95%, and at a yield of 80%. Example 20 discloses that compound 11-1 was
hydrolyzed, thereby obtaining compound I with a purity of 99.98%, at a yield of 91 %.
Thus, the step of reacting the cyclohexenone long-chain alcohol crude product Ill with
the hydrazine derivative H2N-C(=O)-NH-NH2, results in compound I with a higher purity
and a significantly higher yield as compared to a compound obtained by reacting a
cyclohexenone long-chain alcohol crude product Ill with a different hydrazine derivative.”
 (Remarks page 17-20); were carefully considered and were found persuasive.

3. The objection to claims have been addressed by amendment to claims to correct informalities.
Allowable Subject Matter
Claims 1-9, and 11-12 are directed to an allowable species. Claims 10, 13-15 previously withdrawn from consideration as pertaining to non-elected species, are hereby rejoined and fully examined for patentability.
Claims 1-15 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed method for producing a high-purity cyclohexenone long-chain alcohol represented by formula I, the method comprising the steps of
(la) subjecting a cyclohexenone long-chain alcohol crude product III and
hydrazine derivative R4NHNH2 to a condensation reaction to obtain a compound II, and 
(lb) hydrolyzing the compound II in the presence of an acidic substance to obtain
the high-purity compound I, is novel and non-obvious over the prior art.
The closest prior art is WO 2004/087630., of record which teaches teach process for producing cyclohexenone long-chain alcohol  formula (1).
This reference does not encompass the scope of the instant application and does not provide a suggestion of the process of making the claimed compound of formula I via hydrazine and intermediate II  formation. Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622